Title: To James Madison from Wesson Briggs, 6 June 1814 (Abstract)
From: Briggs, Wesson
To: Madison, James


        § From Wesson Briggs. 6 June 1814, Washington. “I lament to be again obliged to trouble you on the subject of my unfortunate claim on the Government—but as it will be a great releif to my mind to have it in my power to shew to the other persons interested that I have made application to you—will you have the goodness to say on the back of my Statement that I can only be settled with as Militia.”
      